pleadings Similar to considering a motion to dismiss for failure to state a
                claim upon which relief can be granted, in considering a motion for
                judgment on the pleadings, the district court may consider a document
                referenced in the complaint and that is crucial to the complaint when
                neither party challenges the document's authenticity.       See Breliant v.
                Preferred Equities Corp., 109 Nev. 842, 847, 858 P.2d 1258, 1261 (1993)
                (providing that "the court may take into account matters of public record,
                orders, items present in the record of the case, and any exhibits attached
                to the complaint when ruling on" a NRCP 12(b)(5) motion); see also Baxter
                v. Dignity Health, 131 Nev., Adv. Op. 76, P.3d (2015) (explaining
                that the court can "consider unattached evidence on which the complaint
                necessarily relies if: (1) the complaint refers to the document; (2) the
                document is central to the plaintiffs claim; and (3) no party questions the
                authenticity of the document" (internal quotation omitted));      Sadler v.
                PacifiCare of Nev., 130 Nev., Adv. Op. 98, 340 P.3d 1264, 1266 (2014)
                (noting that the review for an NRCP 12(b)(5) motion is similar to the
                review of an NRCP 12(c) motion).
                             Next, we conclude that the district court did not err in
                granting respondent's motion. See Sadler, 130 Nev., Adv. Op. 98, 340 P.3d
                at 1266 (explaining that this court reviews an order granting a motion for
                judgment on the pleadings de novo and in doing so accepts the factual
                allegations in the complaint as true and draws all inferences in favor of
                the nonmoving party). It is uncontested that respondent did not obtain
                either lot in a foreclosure sale. Because respondent never obtained the
                lots, it did not breach the agreement by failing to provide appellants with
                the right of first refusal.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                            Lastly, because the agreement did not require respondent to
                obtain the lots, the district court properly concluded that respondent did
                not breach the covenant of good faith and fair dealing by not obtaining
                them. Appellants argue that this issue could not be resolved on the
                pleadings because even though respondent literally complied with the
                settlement agreement, respondent deliberately disregarded the intention
                of the contract by not attempting to obtain the two lots at a foreclosure
                sale. See Hilton Hotels Corp. v. Butch Lewis Prods., Inc., 107 Nev. 226,
                232, 808 P.2d 919, 922-23 (1991) (describing the covenant of good faith and
                fair dealing). While a party can breach the covenant of good faith and fair
                dealing even if the terms of the contract are literally complied with, see id.,
                the covenant "cannot be extended to create obligations not contemplated
                by the contract." Pasadena Live, LLC v. City of Pasedena, 8 Cal. Rptr. 3d
233, 237 (Ct. App. 2004) (quotation omitted). The settlement agreement
                did not expressly require respondent to obtain a lot at a foreclosure sale
                and to impose such a requirement on respondent would contradict the
                express terms of the contract. Thus, the district court did not err in
                concluding that respondent did not breach the covenant of good faith and
                fair dealing. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                         Saitta



                                                            Pickering




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                     cc: Hon. Joanna Kishner, District Judge
                          Stephen E. Haberfeld, Settlement Judge
                          Maier Gutierrez Ayon, PLLC
                          Akerman LLP/Las Vegas
                          Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       4
(0) 1.947A    We).